Citation Nr: 0727167	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for defective visual acuity 
of the left eye due to facial trauma.

Entitlement to service connection for sleep apnea.

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's service connection claims 
for defective visual acuity of the left eye due to facial 
trauma, for sleep apnea, and for an initial compensable 
rating for bilateral hearing loss.  The veteran testified at 
a video conference hearing before the undersigned Veterans 
Law Judge in June 2007.  

The issues of service connection for sleep apnea and 
defective visual acuity of the left eye due to facial trauma 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

During a pre-hearing conference in June 2007, the veteran 
indicated that he wanted to withdraw his appeal which sought 
an initial compensable evaluation for bilateral hearing loss, 
and the Board received such request prior to the promulgation 
of a decision.

CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of entitlement to a compensable 
evaluation for bilateral hearing loss are met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The veteran perfected an appeal from a November 2004 rating 
decision, in which the RO determined, in pertinent part, that 
an initial compensable evaluation for bilateral hearing loss 
was not warranted.  During a pre-hearing conference conducted 
just prior to his June 4, 2007 video conference hearing, the 
veteran indicated that he was withdrawing his bilateral 
hearing loss claim.  An appeal may be withdrawn in writing at 
any time before a decision is rendered by the Board.  
38 C.F.R. § 20.204(b) (2006).  The veteran's statement at the 
pre-hearing conference was reduced to writing in the hearing 
transcript.  Therefore, his withdrawal of this issue is 
valid.  Once the veteran withdrew this issue, there remained 
no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2006).


ORDER

The veteran's claim for a compensable evaluation for 
bilateral hearing loss is dismissed.


REMAND

Regarding the claim for service connection for defective 
visual acuity of the left eye due to facial trauma, the duty 
to assist includes affording the veteran a VA examination and 
medical opinion when necessary for a decision.  38 U.S.C.A. 
§ 5103, 5103A (West 2002 & Supp. 2006).  The July 2004 VA 
examination report includes a recommendation for further 
testing and was done without a claims file review.  

In addition, the RO should contact the veteran and his 
representative for the purpose of obtaining any pertinent 
private medical records related to the left eye from December 
2006 to the present.  In June 2007, the veteran's 
representative submitted additional evidence to the Board.  
However, only the first page of a three page private medical 
report, dated December 2006, was received.  

Regarding the claim for service connection for sleep apnea, 
the veteran should be scheduled for a VA examination to 
determine the nature and etiology of the veteran's sleep 
apnea.  An August 2005 VA examination report is ambiguous 
concerning the etiology of the veteran's sleep apnea, and it 
is not clear that all pertinent medical history was 
considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative to obtain any private 
medical records related to the veteran's 
left eye since December 2006.  These 
records and a complete report of the 
December 2006 eye examination should be 
included in the claims folder.  

2.  Upon completion of the above, the 
veteran should be afforded an examination 
by an appropriate specialist to provide an 
opinion as to the nature and etiology of 
any disorder of the veteran's left eye.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the physician should be 
accomplished.  The examiner should review 
the entire record, including evidence 
obtained as a result of the development 
sought above.  The examiner is further 
requested to provide an opinion whether 
any defective visual acuity of the left 
eye is at least as likely as not (i.e., 
probability of 50 percent or more) related 
to the veteran's 1963 in-service injury.  
A complete rationale for the examiner's 
opinion should be set forth in the report.  

3.  The veteran should be scheduled for a 
VA medical examination with an appropriate 
specialist to determine the current nature 
and etiology of his sleep apnea.  The 
claims folder and a copy of this remand 
should be provided to the physician in 
connection with the examination.  The 
examiner must indicate whether the claims 
folder was reviewed.  All indicated tests 
and studies deemed necessary should be 
conducted.  The examination report should 
reflect consideration of the veteran's 
documented medical history (including but 
not limited to service medical records and 
a 1993 report from a private sleep 
disorder center), current complaints, and 
other assertions, etc.

Following review of the claims folder and 
physical examination, the examiner should 
provide an opinion as to whether the 
veteran's sleep apnea is at least as 
likely as not (i.e., probability of 50 
percent or more) related to his 1963 in-
service injury.  If the physician 
concludes that the veteran's sleep apnea 
is caused by more than one factor, the 
physician should specifically address 
those factors and whether it is at least 
as likely as not that the 1963 in-service 
injury is a significant contributing 
factor.  The physician should reconcile 
any findings with the August 2005 VA 
examination report.  A complete rationale 
for the examiner's opinion should be set 
forth in the report.  

4.  After completion of the above 
development, the AMC should re-adjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case that 
considers all evidence submitted since the 
previous SOC and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


